Citation Nr: 1215995	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  11-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a skin disorder of the arms.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for sciatic pain of the lower extremities, as secondary to a low back disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for arthritis of the right knee.

8.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected tinnitus and the service-connected bilateral sensorineural hearing loss.

9.  Entitlement to service connection for a bilateral arm disorder.

10.  Entitlement to service connection for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board observes that, in the November 2011 substantive appeal, the Veteran indicated that he had read the October 2011 statement of the case and that he wished to appeal only the issues listed in an attached document.  The attachment included all issues listed in the October 2011 statement of the case except for the claim for service connection for arthritis of the right knee.  Significantly, however, in neither the substantive appeal, nor any other correspondence, did either the Veteran or his representative specifically express a desire to withdraw the right knee claim from appellate review.  Accordingly, the Board is including the issue of entitlement to service connection for arthritis of the right knee in this Remand to give the Veteran an opportunity to clarify at his requested hearing whether he wishes to withdraw his appeal of that issue.  

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The substantive appeals received in September 2011 and November 2011 indicate that the Veteran requested an in-person hearing before a Veterans Law Judge (VLJ) at the RO.  Letters furnished to the Veteran in September 2011 and November 2011 informed him that his hearing request had been placed on the list of those veterans desiring an in-person hearing before a VLJ at the RO.  

Unfortunately, however, the Veteran's claims file was then transferred to the Board without the RO having scheduled his requested hearing.  Indeed, a complete and thorough review of the claims folder indicates that the Veteran has not been provided with his requested hearing, nor has he withdrawn such hearing request.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

